DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 7 September 2021 and the Information Disclosure Statement filed on 12 November 2021.
This office action is made Non Final.
The grounds of rejections from the previous office action have been withdrawn by the persuasiveness of Applicant’s filed remarks.
Claims 2, 10, and 17 have been amended.
	Claims 1-20 are pending. Claims 1, 9, and 16 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/21 n is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 206a, 206b, 206c, 206d, 206e, 206f, 206g, 206h, 206i, 206j, 206k, 206l, 206m.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "300" and "310" have both been used to designate “receive web page” as shown in FIG 3; characters "400" and "410" have both been used to designate “receive HTML email” as shown in FIG 4; characters "500" and "510" have both been used to designate “Browser begins loading…”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
FIGs 1-2 contain colored elements (i.e. 105, 107, 109, 206, 240). Thus, these figures are considered as being colored drawings. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20140122998, 2014) in view of He et al (US 9049222, filed 2012)
As per indepeident claim 1, Shin discloses a method comprising:
cancelling, by the computing device, at least one network request to download content from an external resource, the downloaded content to be included in a rendering of the document in a web browser (0009,0069 FIG 6, 7: user selects to cancel by pressing x associated with a content; 0033-0034 discloses receiving the page and then downloading objects are apart of the page wherein the user cancel the receiving of select objects. The objects fully received are then rendered on the page
extracting, by the computing device, a portion of the document or the DOM in response to cancelation of the at least one network request and receipt of a notification indicative of the document being available (The language is silent on how the extracting occurs; therefore, the BRI is applied. 0009, 0035, 0068-0070; 0076 In response to the objects that were cancelled, the objects not selected to be cancelled are downloaded and appear on the previously received page. This is a form of extracting)
rendering, by the computing device, the extracted portion of the document or the DOM using the web browser. (0009, 0076: Discloses the objects are completely received are rendered on the page).
However, the cited art fails to specifically disclose generating, by a computing device, a document object model (DOM) for a document and in response to cancelation 
It would have been obvious to one of ordinary skill in the art before the effective filing of Applicant’s invention to have modified the cited with the disclosed features of He et al since it would have provided the benefit of preventing cross-site scripting from spreading malware in computing devices through e-mail messages.
Therefore, in conjunction, the combination of the cited art teaches extracting, by the computing device, a portion of the document or the DOM in response to cancelation of the at least one network request and receipt of a notification indicative of the DOM being available
As per dependent claim 4, based on the rejection of Claim 1 and the rationale incorporated He et al discloses the DOM is generated using a first web browser (Claim 18)
As per independent claim 9, claim 9 recites similar limitations as in claim 1 and is rejected under similar rationale. Furthermore, Shin discloses a processor and memory (0083)
As per dependent claim 12, claim 12 recites similar limitations as in claim 4 and is rejected under similar rationale

Claim 2-3, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of He et al in further view of Gao et al (US 20080178073, 2008)
As per dependent claims 2, the cited art fails to disclose inserting, into the document, a script configured to cause the web browser to cancel the at least one network request; and wherein cancelling the at least one network request comprises executing the script. However, Gao discloses inserting Javascript hooks in the document and DOM wherein these Javascript hooks/code is used to disable all links. Disabling links in a document is a form of canceling the network request to access the data associated with the link. (0235)
It would have been obvious to one of ordinary skill in the art before the effective filing of Applicant’s invention to have modified the cited with the disclosed features of Gao et al since it would have provided the benefit of providing the enhanced capability for generating a custom email message.
As per dependent claim 3, based on the rejection of Claim 2 and the rationale incorporated, Gao et al discloses the script comprises a JavaScript event listener or a JavaScript event handler. (0235)
As per dependent claims 10-11, claims 10-11 recites similar limitations as in claims 2-3 and is rejected under similar rationale

Claim 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of He et al in further view of Baer et al (US 20020113819)

It would have been obvious to one of ordinary skill in the art before the effective filing of Applicant’s invention to have modified the cited with the disclosed features of Baer et al since it would have provided the benefit of providing the enhanced capability for controlling a screen display.
As per dependent claim 13, claim 13 recites similar limitations as in claim 5 and is rejected under similar rationale

Claim 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of He et al in further view of Shah et al (US 20140075282, 2014)
As per dependent claim 6, the cited art fails to specifically discloses the wherein extracting the portion of the document or the DOM further comprises extracting content included in a body portion of the document or the DOM, without extracting style sheet content. However, Shah et al discloses analyzes the DOM structure of the HTML of the document, and extracts only the actual text of the document. (0024)
It would have been obvious to one of ordinary skill in the art before the effective filing of Applicant’s invention to have modified the cited with the disclosed features of Shah et al since it would have provided the benefit of stripping out irrelevant components of the page such as advertisements, navigational links, related stories, user comments, and the like.


Claim 7-8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of He et al in further view of Hunt et al (US 20040049737)
As per dependent claim 7, the cited art fails to teach receiving a style sheet; and applying the style sheet to the extracted portion of the document or the DOM. However Hunt teaches receiving a style sheet; and applying the style sheet to the extracted portion of the document or the DOM ([0086] Hunt teaches of applying a style sheet to a DOM).  
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Hunt before him before the effective filing date of the claimed invention, to modify the cited prior art to including applying a dom to a style sheet as taught by Hunt for a better result of outputting a document ([0087] see Hunt ).
As per dependent claim 8, based on the rejection of Claim 7 and the rationale incorporated, Hunt teaches  receiving a completion block indicating that the DOM is available; and in response to receiving the completion block, applying the style sheet to the extracted portion of the document or the DOM ([0087] Hunt teaches of applying a style sheet to a DOM).  
As per dependent claim 15, claim 15 recites similar limitations as in claim 7 and is rejected under similar rationale. Furthermore, based on the rejection of Claim 7 and the rationale incorporated, (0086, 0097,0112  Hunt teaches of applying a style sheet to a DOM; API interface).  

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over He et al in further view of Gao et al in further view of Shin
As per independent claim 16, He discloses a method comprising:
processor, memory (FIG 5B)
generate, using a first web browser and in response to receiving, from the first web browser, an indication that parsing of a email is in progress, a document object model (DOM) corresponding to the email; (Abstract; Claim 18: DOM is created from a parsed email.)
cancel, during generation of the DOM corresponding to the email, content referenced in the email (Col 6, lines 6-24; Claim 1: portions of the DOM/document removed (cancelling) in response to the generating and analyzing of the DOM. 
Furthermore, He fails to disclose cancel(ing), during generation of the DOM corresponding to the email, one or more network requests for information, from an external source, referenced in the email. However, Gao discloses cancel(ing), during generation of the DOM corresponding to the email, one or more network requests for information, from an external source, referenced in the email.  (0086, 0104, 0235: Discloses using the DOM of the email to identify and disable all links in the email. Disabling links in a document is a form of canceling the network request to access the data associated with the link.)
It would have been obvious to one of ordinary skill in the art before the effective filing of Applicant’s invention to have modified the cited with the disclosed features of 
However, the cited art fails to specifically discloses cancel one or more network requests for information, from an external source, referenced in the document; and render the document from content extracted from a portion of the DOM. (0009,0069 FIG 6, 7: user selects to cancel by pressing x associated with a content; 0033-0034 discloses receiving the page and then downloading objects are apart of the page wherein the user cancel the receiving of select objects. The objects fully received are then rendered on the page (0076, 0009)
It would have been obvious to one of ordinary skill in the art before the effective filing of Applicant’s invention to have modified the cited with the disclosed features of Gao et al since it would have provided the benefit of improving performance in a slow reception channel.
As per dependent claim 17, based on the rejection of Claim 16 and the rationale incorporated,  Gao discloses inserting Javascript hooks in the email and DOM wherein these Javascript hooks/code is used to disable all links. Disabling links in a document is a form of canceling the network request to access the data associated with the link. (0235)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over He et al in further view of Gao et al in further view of Shin in further view of Baer et al

It would have been obvious to one of ordinary skill in the art before the effective filing of Applicant’s invention to have modified the cited with the disclosed features of Baer et al since it would have provided the benefit of providing the enhanced capability for controlling a screen display.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over He et al in further view of Gao et al in further view of Shin in further view of Shah et al
As per dependent claim 19, He et al discloses extracting portions from the email/document. Shin discloses extracting content prior to the rendering of the document. However,  the cited art fails to specifically discloses the extract, from the DOM, content included in a body portion of the DOM, without extracting style sheet content. However, Shah et al discloses analyzes the DOM structure of the HTML of the document, and extracts only the actual text of the document. (0024)
It would have been obvious to one of ordinary skill in the art before the effective filing of Applicant’s invention to have modified the cited with the disclosed features of Shah et al since it would have provided the benefit of stripping out irrelevant components of the page such as advertisements, navigational links, related stories, user comments, and the like.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over He et al in further view of Gao et al in further view of Shin in further view of Hunt
As per dependent claim 20, the cited art fails to teach receiving, via API, a style sheet; and applying the style sheet to the extracted portion of the document or the DOM. However Hunt teaches  receiving, via an API, a style sheet; and applying the style sheet to the extracted portion of the document or the DOM (0086, 0097,0112  Hunt teaches of applying a style sheet to a DOM; API interface).  
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Hunt before him before the effective filing date of the claimed invention, to modify the cited prior art to including applying a dom to a style sheet as taught by Hunt for a better result of outputting a document ([0087] see Hunt ).

Response to Arguments
Applicant’s arguments, see pg 7-16, filed 9/7/21, with respect to the rejection(s) of claim(s) 1, 9, and 16 under Shin in view of Henson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shin and He (1, 9) and He, Gao, and Shin (16)

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177